     4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 1 of 7 - Page ID # 252




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                        4:19CR3117

         vs.
                                                            FINDINGS, RECOMMENDATION,
    ANDREA GALL,                                                    AND ORDER

                         Defendant.


        Defendant Andrea Gall has filed a motion to suppress evidence obtained in
violation of her constitutional rights under the Fourth, Fifth, Sixth, and Fourteenth
Amendments to the United States Constitution.1 (Filing No. 50). Defendant argues
the statements she made during the execution of a warrant to search her residence
on October 4, 2019 were involuntary. For the reasons discussed below, the motion
should be denied.


                                 STATEMENT OF FACTS

        After hearing testimony, observing the witnesses as they testified, and
reviewing documentary and video evidence, the undersigned magistrate judge
finds the following facts are credible:


        On October 4, 2019, Probation Officer Angela Smith visited the home of
Defendants Andrea Gall and Jose Aguilera Negrete. Negrete was serving a state


1 Defendant’s briefing does not include any argument that Defendant Gall’s Fourth, Sixth, or Fourteenth
Amendment rights were violated. And while stated in the motion, her contemporaneously filed briefing does
not mention the alleged unlawful seizure of her cell phone. Moreover, at the outset of the hearing, the
parties clarified that the only issue to address was whether Gall’s statements while awaiting and during the
search of her residence were voluntary. As such, the undersigned magistrate judge finds Gall has waived
any claims for suppression, if any, under the Fourth, Sixth, and Fourteenth Amendments, including any
claim regarding seizure of her cell phone. See NeCrimR 12.3(b)(1)(C) (“A party’s failure to brief an issue
raised in a motion may be considered a waiver of that issue.”).
    4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 2 of 7 - Page ID # 253




probationary sentence and he had failed to report for drug testing. Once inside the
residence, Smith noticed what appeared to be a gun in plain view on the couch.
She questioned whether the gun was an airsoft or BB gun, or whether it was an
actual firearm. After the police arrived, the gun was determined to be a .22 caliber
handgun. Negrete reported buying it about a week earlier for $180, and said he
was getting ready to sell it to a friend. Negrete, a convicted felon, he was arrested
and taken to the police station. Law enforcement secured the handgun and the
residence while they applied for warrant to search the residence.


        The search warrant application was granted. While searching Defendant’s
residence, investigators found a scale that appeared to have methamphetamine
residue on it. At that point, Gall told investigators that the ‘stuff’ inside the bucket
on top of the refrigerator belonged to her. (“That bucket up there has stuff in it too.
It’s mine.” (Ex. 1 at 00:04:00, video file)). A search of the bucket revealed a plastic
bag containing what appeared to be a large quantity of methamphetamine. At that
time, the investigators handcuffed Gall and informed her that she would be
detained.2


        At the hearing on Gall’s motion to suppress, the government presented
testimony from several individuals who interacted with Gall on October 4, 2019.
Angela Smith is a SSAS probation officer for the State of Nebraska in District 9,
Grand Island. Justin Slizoski is a police officer in Grand Island, Nebraska and is
an investigator assigned to the drug task force. Bradley Brooks is a day shift patrol
officer in Grand Island. Brandon Kirkley is a drug investigator attached to the


2 The Government does not intend to offer during its case in chief any statements made by Gall in response
to questioning after she was handcuffed. It does intend to offer statements that were not the product of
police questioning. (Filing No. 78 at CM/ECF p. 3). Moreover, even those statements arising from custodial
interrogation but arguably in violation of Miranda were voluntary and may still be used for impeachment of
Defendant Gall’s testimony, provided they are not excluded for reasons other than suppression under the
Fifth Amendment.


                                                    2
  4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 3 of 7 - Page ID # 254




Central Nebraska Drug and Safe Streets Task Force, and he is a police officer with
the City of Grand Island. (Filing No. 78 at CM/ECF p. 36). Brooks and Kirkley each
have received training to identify people who may be under the influence of drugs.
(Filing No. 78 at CM/ECF pp. 25, 38). Smith, Brooks, and Kirkley testified that on
October 4, 2019, Gall was conscious, appeared to be of at least a normal level of
intelligence, responded appropriately to questions, appeared to be properly
oriented to time and place, and had no difficulty walking. She initially appeared
sleepy but became more awake and alert throughout the encounter. (Filing No. 78
at CM/ECF pp. 14-15, 26-27, 44-45) Smith, Brooks, and Kirkley testified that there
was nothing about Gall’s appearance that caused them to believe that she might
be under the influence of drugs. (Filing No. 78 at CM/ECF pp. 15, 27, 45)


      Gall presented expert testimony by Dr. Jason Ourada, a physician and
psychiatrist who prepared a forensic psychiatry evaluation of Gall for this case. Dr,
Ourada testified that Gall’s use of methamphetamine on October 3, 2019,
impacted her mental status on October 4, and that her trauma history impacted
her mental status during the encounter with police. He opined that the officers
searching the residence, and the presence of male officers “could have been
triggering” even absent any threatening or aggressive words or actions directed
toward Gall. (Filing No. 78 at CM/ECF pp. 81, 86-87, 103). Dr. Ourada had
reviewed the video of the officers’ encounter with Gall. He agreed that Gall
appeared conscious, gave answers that were responsive to the questions asked,
was properly oriented to time and place, and appeared to be at least of average
intelligence. (Filing No. 78 at CM/ECF p. 94). She appeared to have no trouble
walking and her rate of speech and blinking appeared to be normal. (Id. at 95). Dr.
Ourada opined that on October 4, Gall experienced depression in the aftermath of
methamphetamine use on October 3, but she was not having overt, observable,
psychotic symptoms. (Filing No. 78 at CM/ECF p. 100).


                                         3
  4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 4 of 7 - Page ID # 255




                                      ANALYSIS

       Defendant Gall has not argued that she was in custody, or that advisements
under Miranda were required. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct.
1602, 16 L.Ed.2d 694 (1966). In Defendant Gall’s brief, the only issue discussed
is the voluntariness of her statements to police. Her only allegation is that her
statements were “not voluntary, of rational intellect, and given of her own free will
due to her intoxication as well as mental status at the time the statements were
given to law enforcement.” (Filing No. 50). Defendant Gall asserts the statements
were    made    when     she   was    “coming    down”     and   still   intoxicated   on
methamphetamine. Defendant Gall also asserts the methamphetamine caused
her to suffer “an altered mental state in which she was ‘withdrawn, guarded, and
depressed,’” during the execution of the search warrant. (Filing No. 52 at CM/ECF
p. 4). Defendant Gall offers Dr. Ourada’s opinion that Gall’s assertions of
ownership of the evidence “appeared contrived, and she did not appear to make
sustained attempts to protect herself.” (Id.)


       As to the admissibility of statements:
       The ultimate test remains . . . voluntariness. Is the confession the
       product of an essentially free and unconstrained choice by its maker?
       If it is, if he has willed to confess, it may be used against him. If it is
       not, if his will has been overborne and his capacity for self-
       determination critically impaired, the use of his confession offends due
       process.

Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973) (citing Culombe v.
Connecticut, 367 U.S. 568, 602 (1961)). A court must determine whether a
statement was voluntary by looking at the totality of the circumstances, which may
include the youth of the accused, lack of education, or low intelligence, the lack of
any advice to the accused of his constitutional rights, the length of detention, the
repeated and prolonged nature of questioning, and the use of physical punishment
such as the deprivation of food or sleep. Id. at 224-25. A statement is involuntary

                                           4
  4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 5 of 7 - Page ID # 256




when it was extracted by threats, violence, or express or implied promises
sufficient to overbear the defendant’s will and critically impair her capacity of self-
determination. United States v. LeBrun, 363 F.3d 715, 724 (8th Cir. 2004).


      The officers who encountered Defendant Gall found her to be conscious,
alert, of at least average intelligence, and responsive to basic questions. This
assessment is confirmed by both the video evidence of the encounter and Dr.
Ourada’s professional assessment. Dr. Ourada agreed that there was nothing
threatening or aggressive in the officers’ interaction with Gall. The court further
notes that Gall offered statements without being questioned. These factors support
a finding that the statements were voluntary.


      Nonetheless, Gall argues that she had recently used methamphetamine and
that she suffers from mental or emotional health issues making the mere presence
of male police officers a “trigger,” thereby making her statements involuntary.
“Intoxication and fatigue do not automatically render a confession involuntary.”
United States v. Casal, 915 F. 2d 1225, 1229 (8th Cir. 1990). Instead, “the test is
whether these mental impairments caused the defendant’s will to be overborne.”
United States v. Gaddy, 532 F. 3d 783, 788 (8th Cir. 2008). Gaddy held a
confession and consent to search were voluntary where the suspect had recently
used methamphetamine and had not slept for five days, but Defendant did not
appear or act intoxicated, appeared to be “sober and in control of his faculties,”
and the officers had no knowledge of Defendant’s recent drug use and sleep
deprivation. Id. (citing Casal and United States v. Contreras, 372 F.3d 974, 977
(8th Cir. 2004)). The Eighth Circuit has repeatedly rejected voluntary drug
intoxication as a reason to suppress a statement as involuntary where the
defendant was coherent, composed, and cooperative, and there was no
substantial police coercion. See United States v. Jones, 842 F. 3d 1077 (8th Cir.
2016); United States v. Byrne, 83 F.3d 984, 989 (8th Cir. 1996); United States v.

                                          5
  4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 6 of 7 - Page ID # 257




Makes Room, 49 F.3d 410, 415 (8th Cir. 1995); United States v. Martin, 28 F.3d
742, 745 (8th Cir. 1994); United States v. Bordeaux, 980 F.2d 534, 538 (8th Cir.
1992).


      Moreover, the underlying purpose of the exclusionary rule is to deter
objectively unreasonable police conduct, i.e., conduct which an officer knows or
should know violates a suspect’s constitutional rights. See Illinois v. Krull, 480 U.S.
340, 352–353 (1987). As such, a motion to suppress is aimed at excluding
evidence obtained through police misconduct.

      The sole concern of the Fifth Amendment, on which Miranda was
      based, is governmental coercion. See United States v. Washington,
      431 U.S. 181, 187, 97 S.Ct. 1814, 1818, 52 L.Ed.2d 238 (1977);
      Miranda, supra, 384 U.S., at 460, 86 S.Ct., at 1620. Indeed, the Fifth
      Amendment privilege is not concerned “with moral and psychological
      pressures to confess emanating from sources other than official
      coercion.” Oregon v. Elstad, 470 U.S. 298, 305, 105 S.Ct. 1285, 1290,
      84 L.Ed.2d 222 (1985). The voluntariness of a waiver of this privilege
      has always depended on the absence of police overreaching, not on
      “free choice” in any broader sense of the word. See Moran v. Burbine,
      475 U.S., at 421, 106 S.Ct., at 1141 (“[T]he relinquishment of the right
      must have been voluntary in the sense that it was the product of a free
      and deliberate choice rather than intimidation, coercion or
      deception.... [T]he record is devoid of any suggestion that police
      resorted to physical or psychological pressure to elicit the
      statements”); Fare v. Michael C., 442 U.S. 707, 726–727, 99 S.Ct.
      2560, 2572–2573, 61 L.Ed.2d 197 (1979) (The defendant was “not
      worn down by improper interrogation tactics or lengthy questioning or
      by trickery or deceit.... The officers did not intimidate or threaten
      respondent in any way. Their questioning was restrained and free
      from the abuses that so concerned the Court in Miranda”).

Colorado v. Connelly, 479 U.S. 157, 169–70 (1986).


      Here, there is no evidence of coercive behavior by law enforcement. There
is no evidence that an objectively reasonable officer under the circumstances


                                          6
    4:19-cr-03117-JMG-CRZ Doc # 80 Filed: 11/17/20 Page 7 of 7 - Page ID # 258




presented would have any reason to suspect Defendant Gall had a heightened
susceptibility to male police officers such that her will was overborne by any such
contact even in the absence of coercion. To the contrary, Gall appeared coherent
and composed, with no outward signs of intoxication or mental impairment. Under
such circumstances, there is no basis for suppressing Gall’s statements as
involuntary. The motion to suppress should be denied.3


       IT THEREFORE HEREBY IS RECOMMENDED to the Honorable John M.
Gerrard, Chief United States District Judge, pursuant to 28 U.S.C. § 636(b), that
the motion to suppress filed by the defendant (Filing No. 50) be denied in its
entirety.

      The defendant is notified that failing to file an objection to this
recommendation as provided in the local rules of this court may be held to be a
waiver of any right to appeal the court's adoption of the recommendation.

        IT IS ORDERED that as to both defendants the jury trial of this case is set
to commence before John M. Gerrard, Chief United States District Judge, in
Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
January 11, 2021, or as soon thereafter as the case may be called, for a duration
of five (5) trial days. This case is subject to the prior trial of criminal cases and such
other civil cases as may be scheduled for trial before this one. Jury selection will
be held at the commencement of trial.

       Dated this 17th day of November, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge

3
 A motion to suppress is not a means for obtaining a pretrial determination on whether a
Defendant’s statements are inadmissible despite the lack of police misconduct.
Therefore, I specifically do not address whether Gall’s incriminating statements were
contrived or false and were made as part of her psychological response to the mere
presence of male law enforcement officers. That question must be decided by pretrial
motion under Rule 104(c) or by the jury at trial.
                                            7
